Citation Nr: 0105683	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  97-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for status post tube 
thoracotomy for inter-thoracic injury with tender scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to July 
1986.

This appeal arises from a June 1996 RO rating decision which, 
in pertinent part, denied the veteran's claim for a 
compensable rating for status post tube thoracotomy for 
inter-thoracic injury with tender scars. 

A transcript of the veteran's August 1998 hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
is on file.

The Board remanded the issue on appeal in March 1999 for 
further development, and it has returned for appellate 
action.


FINDING OF FACT

The veteran is shown to have a surgical scar that is 
manifested by objective evidence of paresthesia and 
subjective complaints of pain.


CONCLUSION OF LAW

A rating of 10 percent for a tender surgical scar over the 
right lateral chest is warranted.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 
4.118, including Diagnostic Codes 7800, 7803, 7804, 7805 
(2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes and treatment records have been obtained.  
Therefore, the Board will decide this issue based on the 
evidence of record.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Ratings Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

Diagnostic codes that are potentially applicable in the 
instant case include those pertaining to scars under the 
provisions of 38 C.F.R. § 4.118.  Under Diagnostic Code 7800, 
moderately disfiguring scars of the head, face or neck 
warrant a 10 percent evaluation.  Slight disfigurement is 
assigned a noncompensable evaluation.  Scars which are poorly 
nourished and which repeatedly ulcerate warrant a maximum 10 
percent schedular evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  Scars that are superficial, tender and painful on 
objective demonstration warrant a 10 percent maximum 
evaluation under Diagnostic Code 7804.  Other scars are rated 
on limitation of function of part affected under Diagnostic 
Code 7805.

Regarding the veteran's service-connected status post 
operative thoracotomy scars, the Board is of the opinion that 
a 10 percent rating is warranted pursuant to Diagnostic Code 
7804 for the following reasons.  Based on an examination in 
June 1999, a VA physician noted that the veteran had surgical 
scars resulting from the insertion of thoracotomy tubes into 
his right lateral chest for treatment of a 50 percent 
pneumothorax, as well as extensive pneumomediastinum with air 
leakage into the neck area.  The examiner continued that 
there was no reported history of infections of the wound.  
According to the VA examiner, the veteran described numbness 
and tenderness over the larger of the two scars.  The 
examiner observed that there were two scars in the veteran's 
lateral chest wall.  One was slightly protuberant and 
measured 1.25 inches long by .25 inches wide.  The other scar 
was smaller and measured .5 inches and was thin.  The veteran 
reported that the smaller scar does not bother him.  The 
examiner noted that the larger scar was elevated with no 
inflammation, edema, or keloid formation.  The color of the 
larger scar was slightly paler than the surrounding skin and 
there was no adherence.  The texture was what one would 
expect of a scar that was slightly widened and somewhat 
thinned.  The veteran did not complain of pain on touching of 
the larger scar, but he indicated that there was numbness and 
tingling.  The examiner noted that there was no specific 
limitation of function by his scar.  As a result, the 
examiner diagnosed the veteran with well-healed scars on the 
right lateral chest wall, with the sensation of paresthesia 
in the immediate area of the upper scar. 

According to Stedman's Medical Dictionary 1300 (26th ed. 
1995), "paresthesia" is defined as an abnormal sensation of 
burning, pricking, tickling, or tingling.  Thus, although the 
VA examiner in June 1999 noted that the veteran did not 
complain of pain on touching, the examiner added that the 
larger scar was manifested by paresthesia, which is defined 
as an abnormal sensation.  Therefore, given that the larger 
scar results in an abnormal sensation, and the veteran has 
contended in his August 1998 testimony before the undersigned 
and in other statements of record that the surgical scars 
cause him pain, the Board finds that a 10 percent maximum 
rating pursuant to Diagnostic Code 7804 is warranted.

The Board finds that a rating in excess of 10 percent is not 
warranted since the veteran's service-connected surgical 
scars are not located on his head, face, or neck pursuant to 
Diagnostic Code 7800.  Moreover, the surgical scars are not 
poorly nourished, ulcerated, or result in a limitation of 
function. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7805.


ORDER

A rating of 10 percent for status post tube thoracotomy for 
inter-thoracic injury with tender scars of the right lateral 
chest is granted, subject to the regulations governing the 
payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

